Mr. Justice O’Connor specially concurring: I agree with the conclusion reached in the foregoing opinion and with what is said in it, except that it does not go far enough. It had been thought that the day of deciding law suits on quibbles had passed. But it seems the thought is often based on the hope and not on the reality. It often happens under our archaic way of trying cases that everyone who has anything to do with a lawsuit —lawyers, witnesses, even spectators — is familiar with the facts, and that the only one who does not know them is the judge, because the evidence, as the late Judge Gary said, “is not visible to the judicial eye.” In the instant case the evidence not only made out a prima facie case, as the opinion of the court holds, but made out a very strong case for the plaintiff. It is to be hoped that hereafter most, if not all, of the facts will be adduced before the actual trial begins, pursuant to section 58, and other sections of the new Practice Act in connection with Bules 17,18 and 19, adopted by our Supreme Court, so that there will be fewer appeals and reversals for failure to bring out the facts. Moreover, I think the rule barring what is termed “hearsay evidence” ought to be greatly relaxed if not entirely abolished in civil cases. What would be designated hearsay evidence and excluded in court is acted upon in business transactions constantly. If business could not be carried on by what is said and done in the nature of hearsay evidence, practically all business would stop at once. It ought to be assumed that if such evidence were admitted in court, the judge and jury would take that fact into consideration in determining the truth of the point in controversy.